Citation Nr: 0210498	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2001, the Board remanded the veteran's claims for 
bilateral hearing loss and tinnitus to the RO in Cleveland, 
Ohio for additional development, to include a VA examination.  
The requested development has been completed and the case is 
ready for final appellate review.  

In addition to the issues listed above, the Board notes that 
the veteran had perfected an appeal on the issues of 
entitlement to service connection for left ear hearing loss. 
In a May 2002 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation.  In an August 2002 written 
argument, the veteran's representative disagreed with the 
noncompensable evaluation assigned to the service-connected 
left ear hearing loss.  This issue is addressed in the remand 
section of the decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  A hearing loss disability for VA purposes was not shown 
or diagnosed during the veteran's active duty service; no 
right ear sensorineural hearing loss was manifested to a 
compensable degree within one year after service.

3.  The preponderance of the medical evidence weighs against 
finding a nexus between the veteran's in-service noise 
exposure and his current right ear hearing loss and bilateral 
tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for right ear sensorineural hearing 
loss is not warranted.  
38 U.S.C.A. §§ 1131, 1112, 1113, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

2.  Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In addition, in May 1998, the veteran 
gave testimony with respect to the issues on appeal at the RO 
in Cleveland, Ohio.  Finally, the Board remanded the 
veteran's claims to the RO in July 2001 for additional 
development, to include VA examinations.  The examinations 
were conducted in November and December 2001 with addendums, 
dated in April and May 2002.  The Board also concludes that 
the discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have in effect informed him of the information 
and evidence that would be needed to substantiate his claims 
and comply with the VA's notification requirements.  See 
38 U.S.C.A. § 5103.  
In light of the foregoing, the Board finds that the veteran 
is not prejudiced as a result of the Board deciding these 
claims without first affording the RO an opportunity to 
consider the claims in light of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has made all 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claims and the RO has met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

The veteran contends that he has right ear hearing loss and 
bilateral tinnitus as a result of exposure to machine gun 
fire during service.  He indicated that after he fired a .45 
caliber machine gun from his shoulder, he experienced 
burning, aching, and ringing in his left ear.  He also 
described being exposed to weapons' fire as a tank crewman 
and as an armorer.  

The veteran's DD 214 reflects his military occupational 
specialty was that of an armor crewman.  Service medical 
records refect that in August 1959, the veteran complained of 
having an ear ache after firing.  A physical examination was 
unremarkable.  The impression was earaches.  The veteran was 
treated with nose and ear drops.  In September 1959, the 
veteran was fitted for ear plugs.  A Report of Medical 
History, dated in September 1959, reflects that the veteran 
indicated that he had had ear, nose or throat trouble.  In 
the Summary and Defects section of the Report, it was noted 
that the veteran had injured his left ear while firing a sub-
machine gun.  There was no evidence of any sequela.  A March 
1960 separation examination report reflects that the 
veteran's ears were negative.  Whispered and spoken voice 
hearing tests were 15/15 in both ears.  A Report of Medical 
History, dated in March 1960, reflects that the veteran 
denied having had any ear trouble.  

In May 1996, the veteran filed a claim for service connection 
for hearing loss.  

Post-service private and VA medical records, dating from 
1990-1996, include a July 1996 VA audiometric examination 
which showed pure tone thresholds in the right ear were 15, 
30, 10, 55, and 50 decibels, respectively at 500, 1,000, 
2,000, 3,000, and 4,000, Hertz.  Speech recognition score on 
the Maryland CNC test in the right ear was 96 percent.  The 
veteran reported having constant tinnitus in the left ear 
only, which he related to noise exposure during service.  A 
diagnosis of sensorineural hearing loss, bilaterally, and 
constant tinnitus in the left ear was recorded.  A July 1996 
VA general medical examination report reflects that the 
veteran reported having a history of hearing loss in the left 
ear with constant ringing of the ears.  The right ear was 
noted to have been okay.  A diagnosis with respect to the 
right ear was not entered at that time. 

Letters from the veteran's brother and sister, dated in 
January 1998, reflect that they were aware of a loss of 
hearing at the time the veteran returned home from active 
duty.  The veteran's brother indicated that he and the 
veteran were roommates following his brother's return from 
service and that the veteran would frequently fail to pick 
him up from work because he could not hear the alarm clock or 
phone.  

The veteran testified at a hearing at the RO in Cleveland, 
Ohio in May 1998.  During the hearing, the veteran related 
that his left ear had been exposed to significant gunfire 
from a rapid fire type weapon, that he sought medical care 
and that surgery was considered.  He related that because he 
wanted to get out of service, he elected not to have surgery.  
The veteran testified that after service, he worked in a 
noisy environment but that he was given ear protection.  The 
veteran indicated that he was not aware of any records being 
available from any employers or other sources within the 
first several years after service discharge.  The veteran's 
spouse testified that the veteran's hearing had increased 
over the years, especially his left ear.  She related that 
when the veteran was released from active duty, he felt 
"forced" to deny having any hearing problems.  In this 
regard, the veteran felt that he would not be released from 
active duty if he reported his hearing problems.  

Private audiometric tests of the veteran, dating from 1979-
1995, were received by the RO in 1999, reflect that in June 
1979, an examination of the veteran's ears were negative.  
The veteran reported having been exposed to tanks during 
service.  It was noted that the veteran had been exposed to 
noise in the workplace within the previous fourteen hours and 
that he had been issued hearing protection.  A report, dated 
in January 1981, reflects that the veteran reported having 
been exposed to weapons repair during military service.  
Private audiometric examinations, dated in August 1982, 
October 1994 and October 1995, reflect that the veteran 
reported having an occupational history of noise exposure for 
two years as a machine header and boltmaker, that he was 
issued ear protection (i.e., plugs), that he was exposed to 
gunfire in the Army, and that he had ruptured an eardrum in 
1956.  The August 1982 report reflects that the veteran 
underwent an audiometric examination which showed pure tone 
thresholds in the right ear of 5, 15, 5, 40, and 40, 
respectively, at 500, 1, 000, 2,000, 3,000, and 4,000, Hertz.

A November 2001 VA audiometric examination report reflects 
showed pure tone thresholds in the right ear were 10, 25, 15, 
50, and 55 decibels, respectively at 500, 1,000, 2,000, 
3,000, and 4,000, Hertz.  Speech recognition score on the 
Maryland CNC test in the right ear was 92 percent.  The 
examiner noted that the veteran's claims had been reviewed 
and findings noted in the service medical records were 
reported and are consistent with those previously noted in 
this decision.  The examiner also noted that the veteran had 
post-service occupational noise exposure. 

It was the conclusion of the VA examiner in November 2001 
that since the only audiometric test performed was the 
whisper test, which was not frequency specific, it was at 
least as likely as not that the veteran's current hearing 
loss was related to his military service.  In addition, the 
examiner opined that the veteran's complaints of tinnitus 
agree with the degree and configuration of sensory neural 
hearing loss shown during the examination and with the 
incident of machine gun resulting in ear pain during service.  
Therefore, it was the opinion of the examiner that the 
veteran's tinnitus was also related to the veteran's military 
service.  

A VA ear disease examination report, dated in December 2001, 
reflects that the veteran's claims file was not available to 
the examiner for review.  The veteran's history inservice 
history was reported and is consistent with that previously 
noted in this decision.  The veteran reported that after 
service discharge, he accepted jobs with a high level of 
noise exposure, that he had undergone regular hearing 
examinations at his place of employment and that he had 
submitted these forms for evaluation with respect to his 
claims.  He denied having any problems with ringing, other 
sounds or hearing loss in his right ear.  The veteran denied 
having any head trauma.  The examiner noted the audiometric 
examination results of November 2001, which have been 
recorded in the previous paragraph.  The examiner entered an 
impression with respect to the left ear. 

In an April 2002 addendum to the December 2001 VA 
examination, the examiner opined, after a review of the 
veteran's claims file, that the right sided hearing loss was 
an extent and type which was not unusual for his age and 
previous occupational exposure. 

In May 2002, the VA examiner, who examined the veteran in 
November 2001, clarified unresolved questions regarding the 
etiology of the veteran's right ear hearing loss and 
tinnitus.  The examiner indicated that the veteran had post-
service occupational noise exposure after the service that 
could have contributed to the right ear hearing loss.  
Therefore, the November 2001 VA examiner concurred with the 
conclusion of the VA examiner in December 2001 and April 2002 
that the veteran's right ear hearing loss was most likely due 
to post-military noise exposure and less likely than not 
related to service.  In support of the aforementioned 
conclusion, the VA examiner pointed out that there was a 
significant difference in hearing between the two ears, with 
the left being must worse which supported acoustic trauma.  
Regarding the veteran's tinnitus, the VA examiner reported 
that the veteran had stated that the ear pain he reported in 
1959 was actually tinnitus and that that is why she had 
initially concluded the tinnitus of the right ear to be 
related to the acoustic trauma event in 1959.  However, the 
examiner further noted that since the first post-service 
notation of tinnitus was in 1995 (the first report of 
tinnitus was when the veteran was examined by VA in July 
1996), it was her opinion that the tinnitus was less likely 
than not related to his military service due to the length of 
time between the initial event (1959) and the onset of 
tinnitus.  The examiner further indicated that her opinion 
would be of value if the veteran specifically denied tinnitus 
during previous hearing evaluations, and she noted that his 
post-service occupational noise exposure after service may 
have also contributed to the veteran's complaints of 
tinnitus. 

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West Supp.2001).  Certain chronic 
diseases, including sensorineural hearing loss, may be 
service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

According to the service medical records, hearing loss of the 
right ear, as defined by 38 C.F.R. § 3.385, was not present 
at any time during service, at the time of discharge, or 
within a year thereafter.  Nevertheless, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
audiometric tests at the veteran's separation from service do 
not meet the regulatory requirements under 38 C.F.R. § 3.385, 
a veteran may nevertheless establish service connection for 
current hearing disability by showing that the current 
disability is causally related to service. Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  Thus, service connection may 
still be granted for right ear hearing loss if the evidence 
so warrants.

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  The 
veteran's DD 214 reflects that his military occupational 
specialty was that of an armor crewman and his service 
medical records reflect that he was exposed to an ear ache 
after "firing" in August 1959.  However, the fact that the 
veteran was exposed to noise trauma in service does not, by 
itself, establish a basis for the grant of service 
connection.  The problem in this case is that the service 
medical records do not refer to any loss of hearing of the 
right ear and the other available medical reports are dated 
many years after the veteran's active service ended.  
Further, the medical evidence has demonstrated no continuity 
of symptomatology between service separation in 1960 and the 
first post-service evidence of right ear hearing loss for VA 
compensation purposes until the late 1980's.  Therefore, the 
question that must be answered in this case is whether the  
right ear hearing loss and bilateral tinnitus that the 
veteran has now is the result of the noise trauma the veteran 
experienced during service.

The veteran served on active duty from March 1958 to March 
1960, and service medical records from this time show no 
right ear hearing loss or tinnitus.  At the March 1960 
service separation examination, he denied a history of 
hearing loss and his hearing in his right ear was normal on 
voice testing.  There is no evidence of hearing loss of the 
right ear or bilateral tinnitus within the year after his 
March 1960 release from active duty, as required for a 
presumption of service connection.  The first medical 
evidence showing a hearing loss disability in the right ear 
(under the standards of 38 C.F.R. § 3.385) was not until the 
1980's.  While the veteran complained of left ear pain during 
service in 1959, the first post-service report of tinnitus 
was in 1996, many decades after service discharge.  The VA 
examiners who performed VA examinations in November and 
December 2001 (with addendum's dated in April and May 2002) 
have essentially opined that the veteran's current right ear 
hearing loss and bilateral tinnitus is more likely than not 
related to post-service occupational noise exposure and not 
service related.  No medical opinion has been offered to link 
the hearing loss with service.  

All the evidence shows no right ear hearing loss or tinnitus 
of the ears during service or within the presumptive year 
thereafter.  While the veteran claims he had noise exposure 
in service, he acknowledges that he had post-service 
occupational noise exposure as well.  The only competent 
medical evidence establishing a relationship between the 
veteran's current right ear hearing loss and tinnitus of the 
ears and his exposure to noise during service are the 
testimony and statements of the appellant and members of his 
family.  While the veteran and his family members are 
competent to provide testimony as to the symptoms of the 
appellant's ears and hearing, since they are not medical 
professionals, they are not competent to state that the 
underlying pathology of his right ear hearing loss or 
bilateral tinnitus had its onset during service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board assigns 
no probative value to the veteran's assertions in this 
regard.

As the evidence is not in equipoise, the benefit-of-the-doubt 
rule does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For these reasons, service connection for right ear 
hearing loss and bilateral tinnitus must be denied.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for bilateral tinnitus is denied. 


REMAND

The Board construes an August 2002 written argument by the 
veteran's representative to be a notice of disagreement with 
the May 2002 rating decision, wherein the RO awarded service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.86, 
Diagnostic Code 6100 (2001).  A statement of the case has not 
been issued with regard to this matter.  Where a statement of 
the case has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral to the RO 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an original compensable 
evaluation for left ear hearing loss.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) with respect to this 
issue are fully complied with and 
satisfied.  The veteran and his 
representative are hereby notified that 
following the statement of the case 
concerning this issue, he must perfect a 
timely substantive appeal if he desires 
appellate review of this issue by the 
Board.

If and only if an appeal is perfected, the case then should 
be returned to the Board. The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



